The opinion of the court was delivered by
Stiles, J. —
This is an action brought by the state to recover of respondent the four mill license tax levied upon everyton of coal mined and used by it under the act of 1883. The complaint alleges that defendant is a corporation organized and doing business under the laws of the State of Washington; that on February 2,1888, it was the owner and operator of certain coal mines in Pierce county, known as Carbon Hill mines, and sold and used from said mines from the 2d day of February, 1888, to June 30, 1890, a large quantity of coal, aggregating 490,044 tons. That since the 2d day of February, 1888, it has not paid or caused to be paid, nor has anyone paid for it, the tax due the state under and by virtue of an act of the legislature *423entitled “An act relating to inspector of coal mines and ventilation of coal mines,” passed in 1883, and the amendments thereto, and that there is due the state the sum of four mills upon each and every ton of coal sold and used from said mines; that no part of the sum has been paid, and that there is due from it the sum of $1,960.17. To this complaint respondent interposed a demurrer upon the ground that it appeared upon the face of the complaint that it did not state facts sufficient to constitute a cause of action. The point raised on the argument here is that the act of 1883 is repealed by an act approved February 2, 1888, entitled “An act in relation to coal mines.” The demurrer was sustained by the court below and the case dismissed, and the state appeals.
Bearing fully in mind all of the law cited for appellant against implied repeals, and the construction which courts put upon the common phrase, “all acts or parts of acts in conflict with this act are hereby repealed,” we hold that the construction put upon the statutes by the superior court was correct. The act of 1883 was primarily an act to regulate the operation of coal mines, and to provide for an inspection thereof. The act of 1888 covered precisely the same ground, and had for its object the same general purposes. The latter act, under rules of interpretation which are well settled, must be taken to have repealed the earlier, even though there had been no repealing clause included in it. Murdoch v. Memphis, 20 Wall. 616; Sutherland, Stat. Const., §§ 154-156; Van Inwagen v. Chicago, 61 Ill. 31; Pierpont v. Crouch, 10 Cal. 315; United States v. Tynen, 11 Wall. 91. That there.are poinis of difference between the two acts, can constitute no reason why fragments of the former should be held to continue in operation when its substantial provisions are replaced. That which was regulated by the first statute is now regulated by the second ; and there is no more reason now for the tax levied *424by the first than there would be for the inspector therein provided for.
The judgment is affirmed.
Anders, O. J., and Scott, Hoyt and Dunbar, JJ., concur.